DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
Status of the Claims
Claims 1-3, 6, and 11-16 have been amended; as a result claims 1-3, 6, and 8-20 are currently pending in the present application, with claims 1, 11, and 13 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2019 and 01 April 2020 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 22 October 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-3, 6, 8-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 6, and 8-20 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “perform an optimization that jointly searches for the texture map and a patch correspondence, the optimization to examine a plurality of possible texture maps and possible patch correspondences and to select the possible texture map and possible patch correspondence that minimizes an energy function that includes a matching term and a regularization term.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure a) what constitutes the scope of the generically recited matching term – is it a single variable, what is being matched, etc. b) what constitutes the scope of the generically recited regularization term – is it a normalization routine?  Does it apply bounds to the energy function? Etc. c) what other terms are present in the energy function (the energy function includes, versus the other claimed combination of)? The specification appears to only provide an example using a specific matching term and specific regularization term, and d) how the matching and regularization terms are included in the optimization routine and their relationship to each other. For instance, is there a methodology by which the similarity of the patches or complexity of patch correspondence is determined?  The terms themselves are relative terms that one of ordinary skill in the art at the effective filing date of the invention would not be apprised of the scope of said terms. For example, what comprises the matching term and the regularization term?  If we go one step further and import a broad definition to be along the lines of the first paragraph of page 9 – that is, broadly interpreting the matching 
The examiner respectfully requests that the applicant clarify the scope of the aforementioned claim language. It is noted that folding claim 14 into claim 13 and amending the “minimizes an energy function that includes…” claim language to be similar to the “minimizes an energy function, wherein a value of the energy function is based on a combination of” language of claim 1 would overcome the 112(b) rejection and place the application in condition for allowance.

Allowable Subject Matter
Claims 1-3, 6, 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, on either on its own or in combination does not teach or reasonably suggest each and every ordered limitation as currently claimed.  For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not reasonably suggest at least “performing, by the texturing process, an optimization that jointly searches for a texture map and a patch correspondence between patches of the texture map and patches of the source images, the optimization to examine a plurality of possible texture maps and possible patch correspondences and to select the possible texture map and possible patch correspondence that, minimizes an energy function, wherein a value of the energy function is based on a combination of a matching term that uses a cross-correlation function to quantify how similar patches of the possible patch correspondence is between the patches of the possible texture map and to the corresponding patches of the source images, and a regularization term that uses a density function to quantify how complex the possible patch correspondence is between the patches of the possible texture map and to the corresponding patches of the sources images; apply the texture map to the untextured version of the mesh…; and display the texture version of the mesh in a user interface of the application on a display screen...”. Similarly with respect to claim 11, the prior art of record does not teach or reasonably suggest “a memory coupled to the processor and configured to store a plurality of source images of a scene in the physical environment, a structure from motion (SfM) photogrammetry application, and a mesh generated from plurality of source images by the SfM application, the SfM application including a .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either telephone the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613